Citation Nr: 0902476	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  07-40 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Eligibility for enrollment in the Department of Veterans 
Affairs (VA) healthcare system.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from January 1953 to January 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 determination of the 
Department of Veterans Affairs (VA) Health Eligibility Center 
in Atlanta, Georgia.

In December 2008, the veteran testified at a Board hearing 
before the undersigned Veterans Law Judge.  The transcript of 
the hearing is associated with the claims file and has been 
reviewed.  

The Board also received additional evidence from the veteran 
at the December 2008 Board hearing, which was accompanied by 
a waiver of his right to initial RO consideration of the new 
evidence.  38 C.F.R. §§ 19.9, 20.1304(c) (2008).  
Accordingly, the Board will consider the new evidence in the 
first instance in conjunction with the issue on appeal.        
 
Due to the veteran's advanced age, please note this appeal 
has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The record shows that the veteran's application for 
enrollment in the VA health care system was received after 
January 17, 2003 and the veteran was assigned to Priority 
Group 8.

2.  The veteran is not shown to have a service-connected 
disability or other special eligibility attribute, to include 
"low income" status, that would warrant placement in a 
priority category above category 8.


CONCLUSION OF LAW

The criteria for enrollment in and access to VA healthcare 
benefits have not been met.  38 U.S.C.A. §§ 1705, 1706, 1710 
(West 2002); 38 C.F.R. § 17.36 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  

In the present case, the Board notes that no VCAA notice was 
sent to the veteran with respect to the issue on appeal.  
Nevertheless, the VCAA is not applicable to cases in which 
the law, and not the factual evidence, is dispositive.  
Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).  As 
this case concerns a legal determination of eligibility to VA 
medical care under VA regulations, the provisions of the VCAA 
are not applicable.  Furthermore, correspondence throughout 
the course of this appeal, specifically the June 2007 
determination, a September 2007 letter from the Health 
Eligibility Center in response to the veteran's notice of 
disagreement (NOD), and the October 2007 Statement of the 
Case (SOC), cumulatively included discussion of the facts of 
the claim, pertinent laws and regulations, notification of 
the basis of the decision, and a summary of the evidence 
considered to reach the decision.  The Board observes that 
the veteran has demonstrated an understanding of the reason 
why his claim was denied and the evidence needed to 
substantiate his claim.  For the foregoing reasons, the Board 
will proceed with appellate review.    

Analysis

The veteran contends that he is entitled to benefits through 
the VA healthcare system.  

The Secretary of Veterans Affairs (Secretary) shall manage 
the enrollment of veterans in accordance with the following 
priorities, in the order listed: (1) veterans with service-
connected disabilities rated 50 percent or greater; (2) 
veterans with service-connected disabilities rated 30 percent 
or 40 percent; (3) veterans who are former prisoners of war 
(POW) or were awarded the Purple Heart; veterans with 
service-connected disabilities rated 10 percent or 20 
percent; (4) veterans who are in receipt of increased pension 
based on a need of regular aid and attendance or by reason of 
being permanently housebound and other veterans who are 
catastrophically disabled; (5) veterans who are unable to 
defray the expenses of necessary care as determined under 38 
U.S.C.A. § 1722(a); (6) all other veterans eligible for 
hospital care, medical services, and nursing home care under 
38 U.S.C.A. § 1710(a)(2); and, (7) veterans described in 38 
U.S.C.A. § 1710(a)(3).  38 U.S.C.A. § 1705(a) (West 2002).

Pursuant to Public Law No. 104-262, the Veterans' Health Care 
Eligibility Reform Act of 1996, the Secretary is required to 
make an annual decision as to enrollment in the VA healthcare 
system.  Effective October 2, 2002, section 202(a) of the 
Department of Veterans Affairs Health Care Programs 
Enhancement Act of 2001, Pub. L. No. 107-135, 115 Stat. 2446 
(2002), an additional priority category 8 was established.

Generally, a veteran must be enrolled in the VA healthcare 
system as a condition to receiving medical benefits.  38 
C.F.R. § 17.36(a) (2008).  The Secretary determines which 
categories of veterans are eligible to be enrolled, based 
upon enumerated priorities, with veterans who do not have any 
service-connected disabilities assigned the lowest priority, 
or Priority Group 8.  38 C.F.R. § 17.36(b).

Beginning on January 17, 2003, VA enrolled all priority 
categories of veterans except those veterans in Priority 
Group 8 who were not in an enrolled status on January 17, 
2003.  38 C.F.R. § 17.36(c); see also 68 Fed. Reg. 2670-73 
(Jan. 17, 2003) (regarding the Secretary's decision to 
restrict enrollment to veterans in Priority Group 8 not 
already enrolled as of January 17, 2003, in light of VA's 
limited resources).  A veteran may apply to be enrolled in 
the VA healthcare system at any time; however, a veteran who 
wishes to be enrolled must apply by submitting a completed VA 
application for health benefits to a VA medical facility.  38 
C.F.R. § 17.36(d).

The record shows that the veteran submitted an application 
for enrollment for medical care benefits at the North 
Florida/South Georgia Veterans Health System in June 2007 and 
provided detailed income information at that time.  In 
September 2007 correspondence, the RO explained that the 
financial information provided showed that the veteran's 
income exceeded the VA national income threshold of $33,350 
and the geographic means test threshold of $35,800 for his 
area of residence.  38 C.F.R. § 17.36(b)(7).   Based upon his 
status as a nonservice-connected veteran and the financial 
data provided, the veteran was assigned to Priority Group 8 
and his claim was denied on the basis that he was a 
nonservice-connected veteran whose completed application for 
enrollment in the VA health care system was received after 
January 17, 2003.  

The Board has considered the veteran's contention that he is 
entitled to healthcare benefits because he was enrolled in 
the healthcare system prior to January 17, 2003 and/or should 
be assigned to a priority group higher than Priority Group 8.  
In this regard, the Board notes that the veteran has reported 
that he should have already been enrolled in the healthcare 
system at the time he submitted the application in June 2007 
because he had sought the services of veterans' hospitals on 
several occasions prior to that time, to include prior to 
January 17, 2003.  However, he does not contend and there is 
no evidence to show that he submitted a completed application 
for such benefits, as required by 38 C.F.R. § 17.36(d), prior 
to June 2007.  The veteran has also suggested that he 
currently suffers from residuals of an in-service knee injury 
that may qualify him for a priority group higher than 
Priority Group 8.  However, the veteran is not service-
connected for any disability, as noted above, and has 
acknowledged that he has never filed a claim for service 
connection of a knee disorder.  Moreover, he maintains that 
he has been unfairly denied benefits because he continues to 
work in his profession and does not believe that his income 
should preclude his eligibility for VA healthcare benefits, 
to include a "co-pay" arrangement.  However, in determining 
eligibility for VA health care, statutory and regulatory 
provisions require consideration of all of the veteran's 
attributable income during the calendar year preceding his 
application for care.  38 U.S.C.A. 
§ 1722 (West 2002); 38 C.F.R. § 17.47(d)(4) (2008).  As 
explained above, the record reflects that the veteran's 
income exceeded the VA national income threshold of $33,350 
and the geographic means test threshold of $35,800 for his 
area of residence and, consequently, the veteran lacks low 
income status.  Moreover, a review of the evidence does not 
reveal that the veteran is otherwise shown to meet the 
eligibility criteria for assignment to priority groups 1 
through 7.  Thus, as a Priority Group 8 veteran, whose 
completed application was received after January 17, 2003, 
the veteran is ineligible for enrollment in the VA medical 
healthcare system.  

In making this determination, the Board recognizes and 
appreciates the veteran's service and is sympathetic to his 
circumstances.  The Board also regrets that limited resources 
restrict VA's capacity to provide care to all veterans.  
However, the regulations pertaining to a veteran's 
eligibility for healthcare benefits were amended to protect 
the quality of care for other enrollees who have lower 
incomes, special medical needs, or disabilities incurred 
during military service.  The Board is bound by the statutes 
and regulations governing entitlement to VA benefits.  38 
U.S.C.A. 
§ 7104(c).  In a case such as this one, where the law and not 
the evidence is dispositive of the issue before the Board, 
the claim must be denied because of the lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Moreover, because the law, rather than the facts of 
the case, is controlling, the provisions of 38 U.S.C.A. § 
5107(b) are not for application.  


ORDER

Eligibility for enrollment in the VA healthcare system is 
denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


